    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Pagel of l



                                        UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                         V.                                                   (For Offenses Committed On or After November l, 1987)


                           Erwin Garcia-Bautista                                              Case Number: 2: 19-mj-08570

                                                                                             Federal Defenders
                                                                                             Defendant's Attorney


    REGISTRATION NO. 83561298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                                ------"------------------------~
     D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                                         Count Number(s)
    8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                               1

     D The defendant has been found not guilty on count( s)
                                                                                       ------------------~

     D Count(s)                                                                               dismissed on the motion of the United States.
                       ------------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  ~ TIME SERVED                                          D _ _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, February 27, 2019
                                                                                      Date of Imposition of Sentence
                                                         --------
    Received
                                                 FILED
                  ----+--+--~
                  DUSM                                                                 0 ORABLE RUTH B       EZ MONTENEGRO
                                                       FEB 2 7 2019
                                                                                        ITED STATES MAGISTRATE JUDGE
                                          C~i   .. ;,, lL;   '~'::': 1-ilCT   COURT
                                    ~9UT!!i     ··.·   f)!~ r o. F CAL~~t1uNf~
    Clerk's Office Copy _____________f!'1._"-:"'..._                                                                                     2: 19-mj-08570
/
